IN THE COURT OF APPEALS OF IOWA

                                  No. 13-1600
                             Filed August 13, 2014


EMILY M. PEDERSON,
     Petitioner-Appellee,

vs.

SCOTT H. MEYER,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Floyd County, Christopher C. Foy,

Judge.



      Scott Meyer appeals from an order finding him in contempt of a custody

decree. AFFIRMED, WRIT ANNULLED.




      Scott H. Meyer, San Diego, California, appellant pro se.

      William T. Morrison of Morrison Law Firm, Mason City, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and McDonald, JJ.
                                             2


PER CURIUM

          Three contempt applications are the subject of this appeal.                Emily

Pederson filed two applications seeking to have Scott Meyer found in contempt,

asserting Meyer willfully violated the terms of a custody decree on a number of

occasions by keeping the parties’ child out of preschool during visits with the

child in October and November 2012. Meyer filed his own application alleging

ten separate contemptuous acts on the part of Pederson. The district court found

Meyer in contempt for failing to obey the visitation provisions of the custody

decree. The court denied Meyer’s application, finding Meyer failed to carry his

burden of proof with respect to each count of his application.                Meyer now

appeals, claiming the district court erred in finding him in contempt, and in failing

to find Pederson in contempt, of the custody decree concerning the parties’

child.1




1
   With regard to a finding of contempt, the proper remedy to challenge the district court’s
act is a writ of certiorari. See Iowa Code § 665.11 (2011) (“No appeal lies from an order
to punish for a contempt, but the proceeding may, in proper cases, be taken to a higher
court for revision by certiorari.”). However, we proceed to treat the case as if Meyer had
filed the proper petition. See Iowa R. App. P. 6.108 (“If any case is initiated by a notice
of appeal, an application for interlocutory appeal, an application for discretionary review,
or a petition for writ of certiorari and the appellate court determines another form of
review was the proper one, the case shall not be dismissed, but shall proceed as though
the proper form of review had been requested.”); see also In re Marriage of Welsher,
274 N.W.2d 369, 371 (Iowa 1979). On the other hand, when the district court refuses to
find a party in contempt or dismisses an application for contempt, a direct appeal by the
aggrieved party is permitted. City of Masonville v. Schmitt, 477 N.W.2d 874, 876 (Iowa
Ct. App. 1991).
                                         3


       This is our third encounter with these parties.2 The first was an appeal

from the denial of Meyer’s application for contempt. Pederson v. Meyer, No. 10-

1966, 2011 WL 2556792, at *1 (Iowa Ct. App. June 29, 2011). There we said:

              [T]he absurdity of the positions taken by the parties here and
       with each other evidences the contentiousness of their relationship.
       What is evident is that the decree does not adequately set out a
       schedule that clearly defines the parents’ rights and responsibilities.
       The parties are urged to cooperate with visitation in order that their
       child may have maximum continuing contact with both parents and
       avoid the dissension currently displayed.

Id. at *3. Our second encounter was Meyer’s appeal from an order modifying

legal custody, visitation, and support provisions of the decree concerning the

parties’ child. Pederson v. Meyer, No. 12-1967, 2013 WL 3822107, at *1 (Iowa

Ct. App. July 24, 2013). We said:

              In Meyer’s challenge to an earlier court ruling refusing to find
       Pederson in contempt, we noted “the absurdity of the positions
       taken by the parties here and with each other evidences the
       contentiousness of their relationship.” Pederson v. Meyer, No. 10-
       1966, 2011 WL 2556792, at *3 (Iowa Ct. App. 2011). That
       relationship grew no less contentious. Numerous charges and
       counter charges of contempt have been filed. Meyer’s litigious
       nature and inability to effectively communicate are apparent from
       the record.

Id. at *1. Our urgings to the parties to cooperate with visitation fell on deaf ears,

for once again, numerous charges and counter charges of contempt have been

filed. To recite the details of those charges and counter-charges would serve no

useful purpose here. Despite the challenges faced, we did indeed review the




2
 The supreme court has also had an encounter with the parties. There, Pederson’s
petition for certiorari in another contempt appeal was denied by the supreme court on
August 8, 2011. Pederson v. Meyer, Docket No. 11-1011.
                                             4


relevant record.3 Upon our review, we affirm the district court’s spot-on rulings,

adopting them as our own. See Iowa R. App. P. 6.1203(a), (d).

       For the first time on appeal, Meyer asserts: “The trial court has

demonstrated a pattern of bias against [Meyer] since the beginning of these

proceedings in April 2009 including the present proceedings.”                  “Our error

preservation rules provide that error is preserved for appellate review when a

party raises an issue and the district court rules on it.” State ex rel. Miller v.

3
  While the parties are encouraged to agree as to the contents of the appendix, see Iowa
R. App. P. 6.905(1)(a), Meyer, as appellant, was required to prepare the appendix. See
Iowa R. App. P. 6.905(2)(a). The appendix is single-sided, not double-sided as required
by rule 6.905(3)(b) (referencing rule 6.903(1)). The 689 pages of material are not placed
in the appendix in any discernable logical order. See Iowa R. App. P. 6.905(2)(b)
(setting forth the order in which material should appear in the appendix). The appendix
includes hundreds of pages of material not relevant to this appeal. See Iowa R. App. P.
6.905(2)(b)(3) (“The appendix shall contain: Relevant portions of the pleadings,
transcript, exhibits, instructions, findings, conclusions, and opinion.” (Emphasis added)).
It includes material outside the record. See Rasmussen v. Yentes, 522 N.W.2d 844, 846
(Iowa Ct. App. 1994) (“Facts not properly presented to the court during the course of trial
and not made a part of the record presented to this court will not be considered by this
court on review.”); see also In re G.R., 348 N.W.2d 627, 632 (Iowa 1984). The record on
appeal is comprised of the original documents and exhibits filed in the district court and
the transcript. See Iowa R. App. P. 6.801. Inexplicably, the appendix does not include
two of the contempt applications central to this appeal. Some of the exhibits admitted at
the contempt hearing were included in the appendix, but are not marked or identified as
such either in the table of contents or in the body. It is not our duty to rout blindly
through an appendix. To stave off any additional and unnecessary frustration, the court
resorted to utilizing the original court file for its record review.
         Meyer’s brief and reply brief also run afoul of appellate practice rules. The pages
are single-sided, not double-sided as required by rule 6.903(1)(a). Both lack a rule
6.1401-Form 7 certificate of compliance regarding type-volume limitation as required by
rule 6.903(1)(g)(4). The opening brief lacks a routing statement as required by rule
6.903(2)(d). Both lack a certificate of cost as required by rule 6.903(2)(j). Both lack a
certificate of service as required by rule 6.701(5). Other infirmities warrant no mention
here.
         Pro se or not, parties to an appeal are expected to follow applicable rules. It has
long been the rule that procedural rules apply equally to parties who are represented by
counsel and to those who are not. Pro se parties receive no preferential treatment. See
Hays v. Hays, 612 N.W.2d 817, 819 (Iowa Ct. App. 2000). “The law does not judge by
two standards, one for lawyers and the other for lay persons. Rather, all are expected to
act with equal competence. If lay persons choose to proceed pro se, they do so at their
own risk.” Metro. Jacobson Dev. Venture v. Bd. of Review, 476 N.W.2d 726, 729 (Iowa
Ct. App. 1991). Failure to comply with appellate rules may result in summary disposition
of an appeal. In re Estate of DeTar, 572 N.W.2d 178, 180-81 (Iowa Ct. App. 1997).
                                       5

Vertrue, Inc., 834 N.W.2d 12, 20-21 (Iowa 2013); see also Meier v. Senecaut,

641 N.W.2d 532, 537 (Iowa 2002) (noting we do not consider issues raised for

the first time on appeal). Our error preservation rules are not designed to be

hypertechnical. See Mitchell v. Cedar Rapids Cmty. Sch. Dist., 832 N.W.2d 689,

695 (Iowa 2013).    Rather, they exist to ensure that district courts have the

opportunity to correct or avoid errors and to provide appellate courts with a

record to review. See State v. Pickett, 671 N.W.2d 866, 869 (Iowa 2003). We

find Meyer has not preserved this issue for our review, and we therefore do not

address it.

       We deny Pederson’s request for an award of appellate attorney fees.

“The right to recover attorney fees as costs does not exist at common law.” Van

Sloun v. Agans Bros., Inc., 778 N.W.2d 174, 182 (Iowa 2010) (citing Thorn v.

Kelley, 134 N.W.2d 545, 548 (1965)). As a general rule, a district court may only

award attorney fees when clearly authorized by statute or contract. W.P. Barber

Lumber Co. v. Celania, 674 N.W.2d 62, 66 (Iowa 2003); Wilson v. Fenton, 312
N.W.2d 524, 529 (Iowa 1981), overruled on other grounds by Ervin v. Iowa Dist.

Ct., 495 N.W.2d 742 (Iowa 1993). The supreme court has held that attorney fees

may not be awarded in an Iowa Code chapter 665 contempt action even when

there is a finding of contempt. See Reis v. Iowa Dist. Ct., 787 N.W.2d 61, 72

(Iowa 2010) (stating that attorney fees cannot be awarded in a contempt action);

Wilson, 312 N.W.2d at 529 (indicating that the penalty for contempt is limited by

the provisions of Iowa Code sections 665.4 and 665.5, and those provisions do

not permit taxing the prevailing party’s costs, including attorney fees, to the
                                         6


contemnee).     Pederson cites to no authority authorizing an award of her

appellate attorney fees.4

      We affirm the district court’s rulings. We annul Meyer’s writ.

      Costs are taxed to Meyer.

      AFFIRMED, WRIT ANNULLED.




4
  We observe Pederson was required to defend Meyer’s unsuccessful challenge to the
district court’s contempt rulings. In contempt actions stemming from a dissolution
decree, we would have discretion to order Meyer to pay Pederson’s attorney fees. In
this proceeding, however, section 598.24 (authorizing reasonable attorney fees in an
action for contempt stemming from a dissolution decree) is inapplicable because the
parties were never married.